Citation Nr: 1819087	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back and/or neck disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active service from April 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision from the above Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded the claim in September 2016 for further development.  

Regarding characterization of the claim, the Board observes that the claim was initially framed as one for service connection of a "back disorder," but in the September 2016 remand, the Board recharacterzied the issue on appeal as one for a "back and/or neck disorder" based on the Veteran's statement in the substantive appeal that he had continuous neck and back pain since service.  The Agency of Original Jurisdiction (AOJ) readjudicated the appeal for a "back and/or neck disorder," in the April 2017 supplemental statement of the case. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board remanded the appeal in September 2016, in part, to obtain a new VA examination and opinion regarding any relationship between the Veteran's current back and/or neck symptoms/disorders and service.  The AOJ provided the Veteran with an examination in January 2017 and the examiner rendered an opinion in February 2017.  The Veteran's representative expressed dissatisfaction with the examination and opinion.  See March 2018 Informal Hearing Presentation.  For the reasons explained below, the Board also finds the examination and opinion to be inadequate.  Thus, a remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

By way of background, the Board observes that the AOJ initially provided the Veteran with an examination in March 2012 but the Board found that examination to be inadequate in the September 2016 remand.  The Board explained that the March 2012 VA examiner did not address the lay evidence of record regarding an in-service injury.  In the September 2016 remand, the Board noted that the Veteran and his sister provided competent lay statements regarding an in-service injury and instructed the examiner to consider the same.  The Board also directed that the appropriate diagnostic testing be accomplished in rendering a diagnosis. 

The Board finds the January 2017 VA examination and February 2017 opinion to be inadequate for multiple reasons.  First, the VA examiner, again, did not appear to consider the lay evidence regarding the in-service injury.  The VA examiner's rationale expressed for the negative nexus opinion was that there were no medical records showing diagnosis or treatment for the Veteran's back condition during service.  See February 2017 VA opinion.  Second, the examiner failed to obtain the appropriate diagnostic testing as directed in the remand.  

Diagnostic testing is imperative in this case as the evidence of record indicates that the Veteran may have degenerative disc disease.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA) based degenerative disc disease; however, X-ray evidence of the same is not of record.  Degenerative disc disease, or arthritis, is one of the chronic disabilities listed under 38 C.F.R. § 3.309(a), for which service connection may be granted if continuity of symptomatology is shown.  Thus, the appropriate diagnostic imaging study must be accomplished in this case.

To date, neither of the VA examiners obtained X-rays or other appropriate imaging study.  The March 2012 VA examiner explained that X-rays would be helpful "if there was evidence to suggest the injury occurred in service."  The Board notes that the competent lay evidence regarding the in-service injury is adequate evidence to establish an in-service injury.  Thus, an X-ray was warranted.  The January 2017 VA examiner diagnosed a lumbosacral strain without obtaining any imaging studies.  

Further, the Board notes that the Veteran's representative indicated that the Veteran's personnel records may contain information regarding the motor vehicle accident and should be sought on remand.  See March 2018 Informal Hearing Presentation.  While the Board notes that VA may accept the incurrence of the in-service injury without documented proof of the injury in service if the competent lay evidence is found to be credible, as the claim is being remanded, a request for outstanding service personnel records should be accomplished in order to afford the Veteran every consideration.   

Additionally, to ensure that all of the relevant medical evidence is up-to-date, the AOJ should obtain any outstanding VA treatment records.  The Veteran's representative also noted that the Veteran should be asked to provide the appropriate authorization and consent for any outstanding private records, including records from the Veteran's treating provider, Dr. M.W., who performed the Veteran's laminectomy surgeries in the late 1970's and early 1980's.  See March 2018 Informal Hearing Presentation.  Thus, the AOJ should also offer the Veteran another opportunity to provide any private records or allow VA to obtain them on his behalf. 

The Board also acknowledges the Veteran's representative's concern that VA has not obtained all of the Veteran's service treatment records as certain records such as a separation examination report are not on file, and that the only service treatment records available were obtained from SSA.  See March 2018 Informal Hearing Presentation.  The Board has reviewed the file and notes that a November 2009 records request response is of record and indicates that all available service treatment records (medical and dental) were sent to VA.  Further, the Board observes that notations on the service treatment record envelope actually indicate that VA loaned the service treatment records to SSA for a separate claim, and that SSA returned the records to VA.  The Board has no reason to suspect that any service treatment records were lost in transit; or that all of the available records were not included in the file.  Thus, the Board finds another request for service treatment records would only unduly delay resolution of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records. 

2.  Obtain any outstanding VA treatment records.  

3.  Offer the Veteran the opportunity to submit any outstanding private treatment records and/or the appropriate authorization and consent for VA to obtain the private records on his behalf.  In particular, the Veteran is asked to provide the appropriate authorization in order for VA to obtain records from his treating provider, Dr. M.W., who performed the Veteran's laminectomy surgeries in the late 1970's and early 1980's. 

4.  Following the completion of items 1 through 3 above, afford the Veteran a VA spine examination to address the claimed back and neck disorder(s).  The entire claims file should be made available to, and be reviewed by, the examiner.  All indicated tests and studies (including an X-ray or other imaging study) must be accomplished and all clinical findings must be reported in detail.

The examiner is asked to address the following: 

(a)  Following completion of the appropriate imaging studies, identify all back and/or neck disorders.  Address the SSA records that indicate that the Veteran has degenerative disc disease.  For reasons stated above, x-rays are appropriate herein.  

(b)  For each disorder identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's service.  The examiner must specifically address the Veteran's competent lay statements regarding an in-service truck accident.  The examiner is advised that the Veteran is competent to report his observations of having been in a motor vehicle accident even if not documented in the available treatment records.  The examiner is also asked to address the Veteran's sister's report that she observed the Veteran walking "tilted" with a look of pain on his face, when she met him at the airport when he came home from service.  

With respect to any neck disorders, the examiner is asked to address the service treatment records noting a blow to the neck and sebaceous cyst removal.  

The examiner must also address the Veteran's competent lay statements regarding continuity of neck and back pain since service.  The examiner is advised that continuity of "treatment" is not required to establish service connection or continuity of symptomatology.  

The Board finds the January 2017 VA examination and February 2017 opinion to be inadequate for multiple reasons.  First, the VA examiner, again, did not appear to consider the lay evidence regarding the in-service injury.  The VA examiner's rationale expressed for the negative nexus opinion was that there were no medical records showing diagnosis or treatment for the Veteran's back condition during service.  See February 2017 VA opinion.  Second, the examiner failed to obtain the appropriate diagnostic testing as directed in the remand.  A complete explanation for all opinions expressed must be provided.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112  (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


